IN THE SUPREME COURT OF THE STATE OF HAUAYI

STATE OF HAWAITQ ReSpon&ent/Plaintiff»Appellee,

  
 
 

VS.

 

end

DAPHNE HELENIHI, D@f€Hd&HC.

 

 

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CR. NO. 97-1-lG39)

ORDER REJECTING APPLICATION FOR WRIT OFACERTIGRARI
(By: Moon, C.J., for the courtW
Petitioner/defendant-appellent DioniSio Martin'S
application for writ of certiorari, filed DeCember 24, 2009, is
hereby rejected.
DATED: Honolulu, HawaiUq F€brU&ry 2, 2010-

FOR THE COURT:

§jef Justice

 

l

ConSidered by: Moon, C.J., N&kayama, Acoba, Duffy, end Recktenwald,